      Case 1:18-cv-00400-HSO-RHW Document 25 Filed 05/10/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


ALLSTATE INDEMNITY COMPANY                                                             PLAINTIFF

VS.                                                         CAUSE NO. 1:18-cv-400-HSO-RHW

LASHONDA JOHNSON, RENA DAVIS,
AND TRIDGET DAVIS                                                                  DEFENDANTS


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
           DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION


       COMES NOW, the Plaintiff, Allstate Indemnity Company (“Allstate”), by and through

counsel, and files this Response in Opposition to Defendants’ Motion to Dismiss for Lack of

Subject Matter Jurisdiction [Doc. #20], and in support thereof, would show unto the Court as

follows:

       1.      On December 4, 2016, a purported collision occurred when Lashonda Johnson

(hereinafter “Lashonda”) struck a wooden utility pole with a vehicle insured by Allstate. See

Complaint for Declaratory Judgment [Doc. #1] and State Court Complaint, attached as Exhibit

“B” [Doc. #1-2].

       2.      Rena Davis (hereinafter “Rena”) and Tridget Davis (hereinafter “Tridget”) were

passengers in the vehicle and assert that they were injured in the crash. See State Court Complaint,

attached as Exhibit “B” to the Complaint for Declaratory Judgment [Doc. #1-2].

       3.      Rena and Tridget filed suit against Lashonda on September 26, 2018, demanding

judgment for at least Two Hundred Thousand Dollars ($200,000.00) and up to Five Hundred




                                                 1
         Case 1:18-cv-00400-HSO-RHW Document 25 Filed 05/10/19 Page 2 of 4



Thousand Dollars ($500,000.00).1 Id.

          4.    Allstate filed its Complaint for Declaratory Judgment against Lashonda, Rena, and

Tridget, on December 18, 2018. See Complaint for Declaratory Judgment [Doc. #1]. Allstate

asserts that the parties have complete diversity and that the amount in controversy exceeds

$75,000.00. Id. Within their Motion to Dismiss, Rena and Tridget contend that the amount in

controversy is not met. See Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction

[Doc. #20].

          5.    The subject Allstate policy provided liability limits of Twenty-Five Thousand

Dollars ($25,000.00) per person and Fifty Thousand Dollars ($50,000.00) per occurrence. See

Allstate Auto Policy, attached to the Complaint for Declaratory Judgment as Exhibit “A” [Doc.

#1-1].

          6.    One of the issues in the matter at bar is whether Allstate must indemnify Lashonda

for at least Fifty Thousand Dollars ($50,000.00) and defend the lawsuit filed against her under the

terms of the policy. Id. Allstate contends that the amount in controversy is met considering its

potential liability under the policy in addition to potential attorneys’ fees, penalties, statutory

damages, and punitive damages, all in excess of Twenty-Five Thousand Dollars ($25,000.00).

          7.    In its Complaint, Allstate requested that the Court declare that there is no coverage

for the claims made by Rena and Tridget under the subject policy, that there is no duty to defend

the claims made by them against Lashonda, and that no other obligations are owed to Lashonda.

Id.

          8.    Because Allstate requests that the Court declare it has no duty to indemnity or

defend as a result of the subject occurrence and requests that the Court declare that there is no


1
  The State Court Complaint states that Tridget “seeks a reasonable amount . . . as much as five hundred
thousand dollars ($200,000.00).” See ¶ 14, Exhibit “B”, State Court Complaint [Doc. #1-2].


                                                   2
      Case 1:18-cv-00400-HSO-RHW Document 25 Filed 05/10/19 Page 3 of 4



coverage under this policy, the amount demanded by Tridget ($500,000.00) is a proper measure

of the amount in controversy. Accordingly, the amount in controversy is greater than $75,000.00

for federal diversity jurisdiction to be satisfied.

        WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Allstate Indemnity Company,

respectfully requests that this Honorable Court enter an order denying the Defendants’ Motion to

Dismiss for Lack of Subject Matter Jurisdiction [Doc. #20] and hold that federal jurisdiction exists

in the subject action. The Plaintiff requests any and all other relief deemed just and equitable in

the premises.

        Respectfully submitted, this the 10th day of May, 2019.

                                                ALLSTATE INDEMNITY COMPANY,
                                                PLAINTIFF

                                        BY:     WILKINS PATTERSON, P.A.


                                        BY:      /s/ David E. Stovall           .
                                                ROBERT R. STEPHENSON (MSB #10772)
                                                DAVID E. STOVALL (MSB #102706)

OF COUNSEL:
WILKINS PATTERSON SMITH PUMPHREY & STEPHENSON, P.A.
Post Office Box 13429
Jackson, Mississippi 39236-3429
Phone:         (601) 366-4343
Facsimile:     (601) 981-7608
Email:         bstephenson@wilkinspatterson.com
               dstovall@wilkinspatterson.com
Attorneys for Plaintiff




                                                      3
      Case 1:18-cv-00400-HSO-RHW Document 25 Filed 05/10/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, David E. Stovall, do hereby certify that I have this day caused to be electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which sent notice to all

counsel of record.

       SO CERTIFIED, this the 10th day of May, 2019.


                                             /s/ David E. Stovall               .
                                             DAVID E. STOVALL




                                                 4
